FILED
                                                                            MAR 10 2011
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



WILLIAM B. BURLEIGH,                             No. 09-15908

               Plaintiff - Appellant,            D.C. No. 5:07-cv-02332-RMW

  v.
                                                 MEMORANDUM *
COUNTY OF MONTEREY, a public
entity,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       William B. Burleigh appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging that the County of Monterey

violated his equal protection and due process rights. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Burleigh

failed to raise a genuine issue of material fact as to whether defendant violated his

rights by denying him a building permit. See N. Pacifica LLC v. City of Pacifica,

526 F.3d 478, 486 (9th Cir. 2008) (“In order to claim a violation of equal

protection in a class of one case, the plaintiff must establish that the [government

entity] intentionally, and without rational basis, treated the plaintiff differently

from others similarly situated.”); Shanks v. Dressel, 540 F.3d 1082, 1090 (9th Cir.

2008) (procedural due process violation requires a deprivation of a protected

liberty interest by the government and lack of process); Dodd v. Hood River Cnty.,

59 F.3d 852, 864 (9th Cir. 1995) (“Federal judicial interference with a local

government zoning decision is proper only where the government body could have

no legitimate reason for its decision.”).

      We do not address issues that Burleigh has not raised or argued on appeal.

See Cook v. Schriro, 538 F.3d 1000, 1014 n.5 (9th Cir. 2008).

      AFFIRMED.




                                            2                                      09-15908